Order entered December 30, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00987-CV

                   IN THE INTEREST OF J.Y.O., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-53096-2017

                                     ORDER

      By letter filed December 23, 2020, appellant informs the Court she has made

payment arrangements for the reporter’s record.       Accordingly, we ORDER

Stephanie Hunn, Official Court Reporter for the 469th Judicial District Court, to

file the record no later than January 19, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Hunn and the parties.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE